Citation Nr: 1002376	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2007 and December 2007 rating decisions 
of a Department of Veteran's Affairs (VA) Regional Office 
(RO)  that denied the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

The Veteran claims that his currently diagnosed bilateral 
hearing loss and tinnitus are causally related to his period 
of active duty.  Specifically, he asserts that he was 
subjected to acoustic trauma while serving in the artillery 
in Vietnam and has experienced progressively worsening 
hearing problems since that time.  The Veteran further 
contends that he has suffered for many years from ringing in 
the ears, although he concedes that he does not remember when 
specifically that problem began.

In support of his claims, the Veteran has submitted written 
statements from his brother, mother-in-law, and a longtime 
friend who served with him in the Army, each of whom 
indicates that the Veteran had normal hearing before he 
entered the service and that, immediately upon his return 
from Vietnam, he exhibited signs of hearing loss, such as 
turning up the volume on the television, needing to have 
questions repeated for him, and being unable to hear callers 
on the telephone.  

The Veteran's service personnel records show that he was 
assigned to an artillery unit and served in Vietnam, where he 
participated in the Counter Offensive Phase II and was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal 
with device.  Thus, the Board finds that he was likely 
exposed to acoustic trauma in service.

The service medical records reflect that on entrance 
examination in February 1966, the Veteran did not report any 
history of hearing problems or other ear trouble.  
Audiological testing yielded results that fell within the 
threshold for normal hearing.  Subsequent service medical 
records are negative for any complaints or clinical findings 
pertaining to hearing loss or tinnitus.  On examination in 
June 1968 prior to his separation from service, the Veteran 
denied any hearing problems.  He now contends that he 
declined to undergo a comprehensive clinical evaluation at 
that time because he was told that he would have to "stay a 
couple more days" at the Army facility and he wanted to get 
home.  Statements from two former fellow servicemen 
corroborate the Veteran's contention.  Nevertheless, the 
report of his separation examination reflects that he did 
undergo audiological testing, which revealed hearing that was 
still within normal limits.

The first post-service clinical evidence of hearing loss is a 
VA treatment record, dated in July 2002, which reflects that 
the Veteran complained of hearing loss and periodic tinnitus 
that had persisted "for many years."  On audiological 
testing, he exhibited mild to moderately severe sensorineural 
bilateral hearing loss at high frequencies that qualified as 
disabling under VA standards.  38 C.F.R. § 3.385 (2009).  
Nevertheless, the Veteran did not opt for hearing aids at 
that time.  However, subsequent VA treatment records dated in 
November and December 2004 show that he complained of 
worsening hearing problems and tinnitus.  Audiological 
testing revealed a slight decrease in hearing, relative to 
the July 2002 examination.  Significantly, the VA treating 
provider noted that the Veteran's chronic and worsening 
hearing loss was "probably related to many factors, not the 
least of which is being in the military, around artillery, 
driving a tank, etc., as well as factory work."

The Veteran was afforded a VA audiological examination in 
August 2007 in which he complained of hearing loss that had 
first manifested after his discharge from service and had 
progressively worsened over time.  Additionally, the Veteran 
reported that he had experienced tinnitus for many years, but 
could not give an idea of time frame or details as to the 
onset of that disability.  He reported acoustic trauma 
throughout his period of active service and also acknowledged 
that he had incurred some post-service noise exposure through 
his civilian occupation and hunting.  Significantly, however, 
the Veteran indicated in a statement submitted after the 
August 2007 VA examination that he did not hunt frequently 
and that any recreational noise exposure incurred in the 
course of that activity was minimal.  Furthermore, he 
submitted a statement from a former co-worker who stated the 
he worked in a different area from the noisy machinery.

The VA examination included audiological testing, the results 
of which were found to "support a bilateral cochlear hearing 
deficit."  Based on the results of the examination and a 
review of the claims folder, the VA examiner opined that the 
Veteran's current bilateral hearing loss were less likely 
related to his military service and more likely the result of 
his civilian occupational and recreational noise exposure.  
With regard to the Veteran's tinnitus, the VA examiner 
declined to render an etiological opinion, stating that she 
"would have to resort to mere speculation to resolve this 
matter."

Following the above VA examination, the Veteran submitted an 
August 2007 statement from the staff nurse at the building 
transmission plant where he worked for many years after 
leaving the military.  The nurse stated that occupational 
hearing tests were routinely administered at the plant, but 
acknowledged that the results of those tests were lost when 
the employer closed the plant and relocated.  Significantly, 
the nurse also stated that she had personally administered 
hearing examinations to the Veteran when he began working at 
the plant, and that she "remembered that his hearing tested 
as deficient and that he suffered from hearing impairment 
from the time he was first employed."  The nurse added that 
the level of his hearing impairment had worsened over time.  

Additionally, the Veteran provided a statement from his 
longtime plant supervisor, who indicated that the Veteran had 
suffered from a hearing problem "for as long as [the 
supervisor] knew him" and that his duties at the plant, 
which consisted of "driving an electric powered tow motor" 
in the "service and receiving areas," entailed minimal 
noise exposure.  He also submitted a May 2008 statement from 
a private physician's assistant, who noted the Veteran's 
"abnormal hearing tests from the beginning of his [civilian] 
employment" and opined that his "hearing loss occurred 
during his military exposure to artillery ordinance."

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicate that claimed disability 
may be associated with in-service injuries for the purposes 
of a VA examination).

The Board is cognizant of the November 2004 opinion expressed 
by the VA treating provider, indicating that the Veteran's 
hearing loss was "probably related to many factors, not the 
least of which is being in the military," as well as the May 
2008 statement from the private physician's assistant, 
opining that the Veteran's hearing loss was most likely 
caused by his exposure to artillery ordinance.  However, the 
Board finds that the November 2004 VA treating provider's 
opinion is too speculative to warrant a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical opinions employing the phrase may or may not are 
speculative); Swann v. Brown, 5 Vet. App. 229 (1993).  
Additionally, the Board finds it significant that neither 
that VA treating provider nor the private physician's 
assistant appears to have based her assessment upon a review 
of the Veteran's service medical records or other pertinent 
evidence from his claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's hearing loss and 
tinnitus must be viewed in relation to their history.  38 
C.F.R. § 4.1 (2009).

The Board acknowledges that the Veteran has already been 
afforded a VA audiological examination in which the examiner 
reviewed his claims folder and made findings with respect 
both his claims.  However, the VA examiner indicated that the 
etiology of the Veteran's tinnitus could not be determined 
without resorting to speculation.  Such an opinion, in which 
a medical provider is unable to opine regarding any causal 
connection between a Veteran's current complaints and his 
period of service, has been characterized as non-evidence, 
and therefore lacking in probative value.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  

Additionally, while the above VA examiner reviewed the 
Veteran's claims folder and opined that his current hearing 
loss was less likely than not related to noise exposure in 
service, that examiner did not take into account the 
statements from the staff nurse and supervisor at the plant 
where the Veteran worked after leaving the service, which 
were not of record at the time of the examination.  Nor did 
the VA examiner appear to consider the Veteran's contentions 
regarding his minimal noise exposure while hunting or the 
written statements that he and his mother-in-law, brother, 
and Army buddy submitted, attesting to the Veteran's 
persistent and worsening hearing problems since his return 
from Vietnam.  Because that evidence collectively suggests a 
continuity of symptomatology of hearing problems since the 
Veteran's period of active duty, which was not accounted for 
during the prior examination, and since no VA examiner has 
yet offered a probative opinion as to whether or not his 
tinnitus is service-related, the Board finds that a remand 
for a VA etiological examination and opinion is necessary in 
order to fully and fairly assess the merits of both claims.  
38 C.F.R. § 3.159(c)(4).

Finally, VA medical records appear to be outstanding.  The 
record reflects that in December 2004, the Veteran was 
treated for complaints of worsening hearing loss.  At that 
time, his VA treating providers encouraged him to apply for 
service connection for his hearing problems and counseled him 
to "be seen in audiology" for additional assistance in the 
future.  However, no subsequent VA medical records have been 
associated with the claims folder.  Because it thus appears 
that there may be outstanding VA medical records that may 
contain information pertinent to his claims, those records 
are relevant and should be obtained. 38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the Alvin 
C. York (Murfreesboro) Campus of the VA 
Tennessee Valley Healthcare System dated 
from January 2005 to the present.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
audiological examination for the purpose of 
ascertaining the nature and etiology of his 
currently diagnosed bilateral hearing loss 
and tinnitus.  All appropriate tests, 
including an audiological evaluation should 
be conducted, and the examiner must state 
whether it is as likely as not (50 percent 
probability or greater) that the Veteran's 
current hearing loss and tinnitus (or any 
portion thereof) was incurred in or 
aggravated by in-service noise exposure.  
All findings and conclusions should be 
supported by a rationale, and the examiner 
should reconcile the opinion with all other 
pertinent evidence of record, including the 
Veteran's assertions of in-service noise 
exposure; the reports of his February 1966 
enlistment and June 1968 separation 
examinations, which were negative for any 
complaints of hearing problems and 
contained audiological test results showing 
hearing within normal limits; the VA 
medical records reflecting treatment for 
hearing loss and tinnitus; the report of a 
July 2007 VA audiological examination in 
which the examiner opined that the 
Veteran's hearing loss was less likely than 
not service-related and that the etiology 
of his tinnitus could not be determined 
without resorting to speculation; the 
statements from the staff nurse and 
supervisor at the plant where the Veteran 
worked, indicating that he exhibited marked 
hearing loss since the beginning of his 
civilian employment that worsened over time 
and that his duties at the plant were not 
noise intensive; the Veteran's statement 
indicating that his noise exposure while 
hunting was minimal; and the May 2008 
statement from a private physician's 
assistant opining that the Veteran's 
hearing loss was more likely than not 
related to his in-service noise exposure in 
the artillery.  Additionally, the examiner 
must acknowledge and discuss the statements 
from the Veteran, his mother-in-law, 
brother, and Army buddy indicating that he 
did not have any hearing problems prior to 
service and has experienced persistent and 
progressively worsening hearing loss since 
service and also suffered from tinnitus for 
many years, and all other lay evidence of 
record regarding a continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination inadequate 
where examiner did not comment on Veteran's 
report of in-service injury and instead 
relied on absence of evidence in service 
medical records to provide negative 
opinion).

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


